Mr. Justice Robb
delivered the opinion of the Court:
Counsel for the petitioners, in the hearing at bar, abandoned their contention as to the so-called “new bomshence they may be dismissed from further consideration.
. The several assignments of error are all embraced in the general proposition whether the authority o"f the Secretary was exhausted as to any enrolment when once exercised. If it was not exhausted, and he had a right to rehear and readjudicate the applications of these relators, his decision will not be disturbed unless it appears that he has misinterpreted the plain and unambiguous provisions of the statute. On the other hand, if, in the absence of a showing of fraud, he was without authority to deprive petitioners of rights which had inured by reason of his prior adjudications, it follows that they are entitled to the remedy sought. Garfield v. United States, 211 U. S. 249, 53 L. ed. 168, 29 Sup. Ct. Rep. 62.
The right of relators to enrolment as citizens of the Cherokee Nation was dependent on the interpretation by the Secretary of article 9 of the Cherokee treaty of August 11th, 1866 (14 Stat. at L. 799), the material part of which is as follows: “They *76[Cberokee Nation] further agree that all freedmen who have been liberated by voluntary act of their former owners or by law, as well as all free colored persons who were in the country at the commencement of the Rebellion, and are now resident therein, or. who may return within six months, and their descendants, shall have all the rights of native Cherokees.”
The relators were enrolled upon the understanding that their ancestor, Mary Rogers, returned to the Cherokee Nation within six months from August 11th, 1866. The rehearing resulted in the finding that she did not return within that time, and, therefore, that relators were not entitled to enrolment.
Subsequent to the enrolment of relators, and prior to the cancelation of such enrolment by the Secretary, the act of April 26th, 1906, entitled, “An Act to Provide for the Pinal Disposition of the Affairs of the Pive Civilized Tribes in the Indian Territory, and for Other Purposes,” was passed. In that act it is provided that “the roll of Cherokee freedmen shall include only such other persons of African descent, either free colored or the slaves of Cherokee citizens and their descendants, who were actual, personal, bona fide residents of the Cherokee Nation August 11th, 1866, or who actually returned and established such residence in the Cherokee Nation on or before February 11th, 1867; but this provision shall not prevent the enrolment of any person who has heretofore made application to the Commission to the Pive Civilized .Tribes, or its successor, and has been adjudged entitled to enrolment by the Secretary of the Interior.” (34 Stat. at L. 137, chap. 1876, par. 2, sec. 3.)
If any doubt theretofore existed as to the proper construction to be given article 9 .of said treaty of August 11th, 1866, that doubt was dissipated by the language of sec. 3 of the above act of April 26th, 1906, for that language constitutes a legislative interpretation of, and supersedes pro tanto, the prior treaty. Cherokee Tobacco (Boudinot v. United States) 11 Wall. 616, 20 L. ed. 227. In other words, we think that, under the true construction of the language of said treaty of August 11th, 1866, the benefits of citizenship were conferred only upon free colored persons, or the slaves of Cherokee citizens and their descend*77ants, who were actual bona fide residents of the’Cherokee Nation August 11th, 1866, or who actually returned and established such residence in the Cherokee Nation within six months from that time.
It is contended by appellees that this case is governed by the decision in Garfield v. United States, 211 U. S. 249, 53 L. ed. 168, 29 Sup. Ct. Rep. 62, s. c. 30 App. D. C. 177, but there is a fundamental difference between the two cases. Goldsby had been found by the Dawes Commission to be entitled to enrolment, and the Secretary of the Interior had approved the final roll upon which Goldsby’s name appeared. Thereupon the Secretary, without notice to Goldsby, struck his name from the roll. The Supreme Court affirmed the decision of this court, that the Secretary had no power or authority “without notice or hearing to strike down the rights thus acquired.” Nowhere in the opinion of the Supreme Court is it intimated that the Secretary is without authority, after notice or hearing, to correct a manifest error in making up such a roll.
Sec. 29 of the act of July 1st, 1902 (32 Stat. at L. 716, chap. 1375), provides: “For the purpose of expediting the enrolment of the Cherokee citizens, and the allotment of lands as herein provided, the said commission shall, from time to time, and as soon as practicable, forward to the Secretary of the Interior lists, upon which shall be placed the names of those persons found by the commission to be entitled to enrolment. The lists thus prepared, when approved by the Secretary of the Interior, shall constitute a part and parcel of the final roll of citizens of the Cherokee Tribe, upon which allotment of lands and distribution of other tribal property shall be made. When there shall have been submitted to and approved by the Secretary of the Interior lists embracing the names of all those lawfully entitled to enrolment, the roll shall be deemed complete. The roll so prepared shall be made in quadruplicate, one to be deposited with the Secretary of the Interior, one with the Commissioner of Indian Affairs, one with the principal chief of the Cherokee Nation, and one to remain with the Commission to the Five Civilized Tribes.”
*78It will be observed that this section “for the purpose of expediting the enrolment of Cherokee citizens and the allotment of lands” therein-provides that partial lists shall be forwarded to the Secretary, and that when these partial lists shall have been by him approved they shall constitute a part of the final roll of citizens of the Cherokee Tribe. This provision enabled the commission to forward the result of its investigations, as the work progressed, to the Secretary for his review and approval. In other words, the provision enabled the commission to forward its findings in instalments. It is, we think, quite clear that Congress did not contemplate that the roll should be deemed complete, and beyond the control of the Secretary, until lists embracing the names of all those lawfully entitled to enrolment had been submitted to and passed upon by him. Until the roll was complete we think it was the intention of Congress that he should have jurisdiction and control over every part of it. It is unreasonable to suppose that Congress, in merely providing that the commission might, from time to time, forward to the Secretary lists containing the names of those thought to be entitled to enrolment, intended to deprive the Secretary, after he had once acted upon a given application, of further authority over it. Bather do we think that the Secretary’s authority continued until the entire roll was complete. The construction urged by appellees is so literal and narrow that, in our view, it does violence to the import and general purpose of the act. Having in mind that the duties of the Secretary in the premises were quasi judicial, and considering the object of the provision for the submitting in instalments, to the Secretary, of the work of the commission, we rule that the Secretary had the same power over the roll, until terminated by statutory limitations, that a court has over its judgments.
After its first adjudication the commission discovered new evidence indicating that relators were not entitled to enrolment. Upon this evidence being brought to the attention of the Secreary, a rehearing was directed. Due notice was given, and a rehearing, in which the relators participated, was had. This rehearing resulted in the setting aside of the prior adjudication, *79and the striking of the relators’ names from the rolls. There is no contention that every requirement of due process of law was not observed. We therefore rulé that the Secretary’s authority as to these enrolments was not exhausted when he acted upon the record first submitted to him, and that he had power to correct the error discovered.
It is next contended that, even conceding that prior to said act of April 26th, 1906, the Secretary possessed authority or jurisdiction over partial enrolments theretofore made by him, that act deprived him of such authority. The particular language relied upon is found in said sec. 3, and is as follows: “But this provision shall not prevent the enrolment of any person who has heretofore made application to the Commission to the Five Civilized Tribes, or its successor, and has been adjudged entitled to enrolment by the Secretary of the Interior.”
The question is therefore presented whether the words “and has been adjudged entitled to enrqlment by the Secretary of the Interior” refer to the original and, as we have held, preliminary adjudication of the Secretary, or whether they were merely intended to set at rest the claims of those whose names should appear upon, the final roll. We incline to the latter view. Surely Congress did not intend to bestow the right of enrolment upon those who had been fortunate enough to have their applications preliminarily passed upon by the Secretary, prior to the passage of this act, and deprive others of the same class of that right, simply because the commission had not then forwarded the names of such applicants to the Secretary. It is more reasonable to suppose that Congress intended to do no more than to prevent inquiry, based upon the status of the ancestor of the claimant, subsequent to the approval of the final roll. Any other view would result in injustice.
The decree must be reversed with costs, and the cause remanded for further proceedings not inconsistent with this opinion.

Reversed.